—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about April 22, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed an act which, if committed by an adult, would constitute criminal possession of stolen property in the fourth degree, and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The finding was based on legally sufficient evidence and was not against the weight of the evidence. The court properly found that appellant was in possession of two quantities of stolen clothing with an aggregate value in excess of $1,000. There was ample evidence that appellant participated in the thefts of both quantities of clothing, as part of the same transaction. Contrary to appellant’s unpreserved “masked repugnancy argument” (see, People v Rodriguez, 179 AD2d 554), the *243court’s dismissal of certain counts does not undermine the sufficiency and weight of the evidence supporting the count on which the court made a finding of guilt (People v Williams, 239 AD2d 271, lv denied 90 NY2d 899). Concur — Ellerin, P. J., Mazzarelli, Rubin, Andrias and Buckley, JJ.